* Corpus Juris-Cyc. References: Vendor and Purchaser, 39 Cyc, p. 1561, n. 42, 44.
Leaving out of view the appellant's failure to tender with his bill the money he agreed to pay for the land and the notes he agreed to execute therefor, the decree of the court below must be affirmed, for the reason that no tender of performance was made by the appellant before beginning this suit. The two persons to whom the tender of performance was made are not shown to have had *Page 696 
any authority to accept the same, and, assuming for the sake of argument that New Orleans was the place of performance, it is manifest from the record that the appellee resided there, and was only temporarily absent therefrom when the alleged tender was made.
We express no opinion on the other questions presented.
Affirmed.